ALLOWABILITY NOTICE
The following claims are pending in this office action: 1-9, 12-22, 43-44
The following claims are amended: 1, 3, 6, 9, 19-20, 22, 43-44
The following claims are new: -
The following claims are cancelled: 10-11 and 23-42
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2021 and 01/05/2022 have been considered.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copies of Applicant’s IDS formS 1449 filed 10/12/2021 and 01/05/2022 are attached. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Paul Haughey on 02/09/2022.

1.	(Currently Amended) A method for generating an encrypted and authenticated message by a first component of an electronic device and receiving the encrypted and authenticated message by a second component of the electronic device, the message authenticating the first component as an originator of the message, the method comprising:
receiving touch events at an input device of the first component that identify a personal identification number (PIN);
identifying touch event characteristics of the touch events;

encrypting the block of information comprising the concatenation of the PIN and the touch event characteristics based on a first encryption key acquired from a first memory of the first component associated with a second decryption key in a second component of the device so as to generate an encrypted block of information;
accessing, from the first memory of the first component, a first previous version of a first dynamic unique key, the first previous version of the first dynamic unique key being at least partially based on a first original unique key;
generating a first current version of the first dynamic unique key based on the first previous version of the first dynamic unique key;
generating a message authentication code (MAC) based on the encrypted block of information and the first current version of the first dynamic unique key; and
transmitting, to the second component the encrypted block of information and the MAC;
receiving, at the second component, the message comprising the encrypted block of information and the message authentication code;
generating a second current version of a key serial number (KSN), wherein the second current version of the KSN is at least partially based on a previous version of the touch event characteristics;
accessing, from a second memory of the second component, a second previous version of a second dynamic unique key, the second previous version of the second dynamic unique key being at least partially based on a second original unique key and the second current version of the key serial number (KSN);
generating a second current version of the second dynamic unique key based on the second previous version of the dynamic unique key;
generating, at the second component, a control MAC based on the received encrypted block of information and the second current version of the second dynamic unique key; and
upon determining that the control MAC matches the MAC, determining that the message is authentic and that therefore the first component originated the message.

3.	(Currently Amended) The method of claim 1, further comprising decrypting, by the second component, with the second decryption key acquired from [[a]] the second memory of the second component, the second decryption key associated with the first encryption key, the encrypted block of information.
4.	(Previously Presented) The method of claim 1, wherein (1) the first previous version of the first dynamic unique key and the second previous version of the second dynamic unique key are identical; and (2) the first current version of the first dynamic unique key and the second current version of the second dynamic unique key are identical.
5.	(Previously Presented) The method of claim 1, wherein the first original unique key has been stored within the first memory of the first component at the time of manufacturing the first component, and wherein the second original unique key has been stored within the second memory of the second component at the time of manufacturing the second component.
6.	(Currently Amended) The method of claim 1, wherein generating [[a]] the first current version of the first dynamic unique key based on the first previous version of the first dynamic unique key is further based on a first current version of [[a]] the 
7.	(Previously Presented) The method of claim 6, wherein the transmitting, to the second component the encrypted block of information and the MAC further comprises transmitting the first current version of the KSN, the receiving further comprises receiving the second current version of the KSN, and wherein the second version of the KSN is the first current version of the KSN.
8.	(Previously Presented) The method of any of claim 1, wherein the first encryption key is a public key, the second decryption key is a private key and wherein the block 
9.	(Currently Amended) The method of 
10.	(Canceled)
11.	(Canceled)
12.	(Previously Presented) The method of any of claim 1, wherein the MAC and the control MAC are generated according to a cipher block chaining message authentication code (CBC-MAC).
13.	(Previously Presented) The method of claim 1, wherein the MAC and the control MAC are generated according to at least one of a keyed-hash message authentication code (HMAC), cipher-based message authentication code (CMAC), a one-key CBC-MAC (CMAC) and a parallelizable message authentication code (PMAC).
14.	(Previously Presented) The method of claim 12, wherein the cipher block chaining message authentication code uses at least one of a DES algorithm, an AES algorithm, a Rivest Cipher 6 (RC6) algorithm, an International Data Encryption Algorithm (IDEA) algorithm and a 3DES algorithm.
15.	(Previously Presented) The method of any of claim 1, wherein the block of information comprises one of a personal identification code (PIC) and a correspondence table of a scrambled keypad.
16.	(Previously Presented) The method of claim 1, wherein the first component is one of a touch controller and an isolated secured area of a processor and the second component is a secure element.
17.	(Currently Amended) The method of 
18.	(Original) The method of claim 17, where in the first current version of the KSN is further based on a previous version of the KSN, the second current version of the KSN is further based on a second previous version of the KSN and wherein the method further comprises:
storing, in the first memory of the first component, the first current version of the KSN as the first previous version of the KSN; and
storing, in the second memory of the first component, the second current version of the KSN as the second previous version of the KSN.
19.	(Currently Amended) The method of 
20.	(Currently Amended) The method of 
accessing, from the second memory of the second component, a previous acknowledgment key;
generating, at the second component, a current acknowledgment key based on the previous acknowledgment key and the second current version of the noise 
generating, at the second component, a current acknowledgment message based on the current acknowledgment key and the nonce; and
transmitting, to the first component, the current acknowledgment message.
21.	(Previously Presented) The method of claim 20, further comprising:
receiving, at the first component, the current acknowledgment message;

generating, at the first component, a control current acknowledgement message based on the nonce; and
upon determining that the control current acknowledgement message matches the current acknowledgement message, determining that the second component correctly processed the encrypted block of information.
22.	(Currently Amended) A system for generating an encrypted and authenticated message for authenticating a first component of the system as an originator of the message, the system comprising:
a processor;
a non-transitory computer-readable medium comprising instructions;
the first component comprising a first memory, the first component being operatively connected to the processor;
a second component comprising a second memory, the second component being operatively connected to the processor and the first component;
the processor, upon executing the instructions, being configured to cause:
receiving touch events at an input device of the first component that identify a personal identification number (PIN);
identifying touch event characteristics of the touch events;
generating a block of information comprising a concatenation of the PIN and the touch event characteristics;
encrypting, at the first component, the block of information based on a first encryption key acquired from the first memory associated with a second decryption key in the second memory of the second component so as to generate an encrypted block of information;
accessing, from the first memory, a first previous version of a first dynamic unique key, the first previous version of the first dynamic unique key being at least partially based on a first original unique key;
generating, at the first component, a first current version of the first dynamic unique key based on the first previous version of the first dynamic unique key;

transmitting, by the first component to the second component, the encrypted block of information and the MAC;
receiving, at the second component, the message comprising the encrypted block of information and the message authentication code;
generating a second current version of a key serial number (KSN), wherein the second current version of the KSN is at least partially based on a previous version of the touch event characteristics;
accessing, from [[a]] the second memory of the second component, a second previous version the second current version of the KSN;
generating a second current version of the second dynamic unique key 
generating, at the second component, a control MAC 
upon determining that the control MAC matches the MAC, determining that the message is authentic and that therefore the first component originated the message.
23.-42.	(Canceled)
43. (Previously Presented) The method of claim 1, wherein at least one of the touch event characteristics comprises noise collected from a touch screen controller corresponding to the input device.
44. (Previously Presented) The method of claim 43, wherein the noise is configured to increase an unpredictability of the encryption of the block of information.

Reasons for Allowance
Claims 1-9, 12-22, 43-44 are allowed.  
The following is an examiner’s statement of reasons for allowance:  The cited prior art references, do not alone or in combination teach the recited features of independent claims 1 and 22 when read in light of the specification.  In this case, the allowance is based on the combination of the recited steps and the features of the recited steps, which distinguish the claimed invention from the prior art.  For example, the claims require receiving 1) touch characteristics of touch events generated of an electronic device the identify a PIN; 2) sending both the touch event characteristics and the pin in an encrypted block of information; 3) generated a key serial number from a previous version of the touch event characteristics; and 4) generating a MAC based on a dynamic key based on the key serial number that is generated from the previous version of the touch event characteristics.  In particular, none of the searched art describes using a previous version of touch event characteristics as a chained precursor for a receiving device to generate a message authentication code that is based on an encrypted block of information, an original unique key and a chained dynamic unique key based on the chained precursor.  
Kocher et al., (US Pub. 2013/0173928) included in the IDS dated 09/01/2019 teaches receiving an encrypted and authenticated message where the message includes encrypting a block of information based on an encryption key, and generating a chained MAC based on the encrypted block of information and a dynamic unique key, and the receiving components actions to do the counterpart of decrypting and regenerating the MAC.  However, Kocher does not teach a precursor to the dynamic unique key, nor touch event characteristics that are used to generate the precursor.  Instead, the dynamic unique key is an initial secret.  
Jakobsson et al., (US Patent No. 7,502,933) included in the IDS dated 09/01/2019 teaches a method of generating a MAC based on a previous version of a dynamic unique key, an original unique key, and a precursor to the dynamic unique key that is dynamically generated.  However, that precursor is 
Other references such as McCauley (US Patent No. 9,773,240) and Andreasson (US Pub. 2011/0219459) discloses combining and encrypting touch characteristics along with a PIN to send to a receiving device in order to avoid an eavesdropper or malicious applications access to sensitive data within the encrypted packet.  However, such references do not disclose using such touch characteristics as a dynamic precursor to a dynamic key to generate a MAC on the receiving device.  
Other references, such as Kumar et al. (US Pub. 2017/0011394) teaches dynamic key generators on both a sending side and a receiving that uses a previous version of the dynamic key and a portion of previous transaction information from a mobile phone, which could possibly be a previous touch event characteristic to generate a new dynamic unique key to generate a MAC to authenticate the device.  However, Kumar does not teach generating a key serial number based on a previous version of the touch event characteristic.  Furthermore, the link from previous transaction data to touch event characteristics is tenuous and may not be obvious to a person of ordinary skill in the art.  
As for NPL, other disclosures, similarly, do not utilize a chain of previous touch event characteristics as a precursor for a dynamic key to generate a MAC.  For example, Bellare et al., “A Forward-Secure Digital Signature Scheme”, In M. Wiener, editor, Proceedings of the Annual International Cryptology Conference Advances in Cryptology – Crypto 99, pages 431-448, Part of the Lecture Notes in Computer Science book series, Springer-Verlag, December 16, 1999, and Håstad, et al., “Funkspiel Schemes: An alternative to Conventional Tamper Resistance”, Proceedings of the 7th ACM Conference on Computer and Communications Security, CCS 2000, Athens, Greece, November 1-4, 2000 Pages 125-133 both included in the IDS dated 09/01/2020 discloses for example, dynamic secret keys that change randomly based on previous versions of random numbers or data.  However, neither reference teaches a key serial number or a chain of touch event characteristics to use as part of the one-way function to 
These along with the other recited features of independent claims 1 and 22 and their dependent claims make the claimed inventions allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498